Citation Nr: 0606698	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  96-50 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to a compensable initial rating for 
headaches, prior to March 6, 2004.

2.  Entitlement to a rating in excess of 10 percent for 
headaches, after March 6, 2004.

3.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis with heel spurs of the right foot, 
prior to February 19, 2001.

4.  Entitlement to a rating in excess of 20 percent for 
plantar fasciitis with heel spurs of the right foot, after 
February 19, 2001.

5.  Entitlement to an initial rating in excess of 10 percent 
for plantar fasciitis with heel spurs of the left foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant; his wife

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979, and from November 1979 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
the disabilities at issue.  The veteran filed a timely appeal 
with respect to the ratings assigned to those disabilities.  

The veteran appeared before a Veterans Law Judge in a Travel 
Board hearing in San Diego in July 1997 to present testimony 
on the issues on appeal.  In September 2000, the veteran 
notified VA of his change in residence to Georgia.  He 
appeared before a different Veterans Law Judge in a second 
hearing in Atlanta in June 2003.  Both hearing transcripts 
have been associated with the claims file.

The Board remanded the claims for further development in 
November 1997, July 2002, and February 2004.  The Appeals 
Management Center (AMC) undertook the latest development, 
after which it issued a supplemental statement of the case in 
July 2005.

The Board notes that during the pendency of the veteran's 
appeal, the RO granted increased evaluations for the service-
connected headaches and right foot disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issues remain in appellate status.

FINDINGS OF FACT

1.  Prior to February 19, 2001, the veteran's headaches were 
manifested daily, but by no attacks requiring complete 
seclusion.

2.  After February 19, 2001, the veteran's headaches were 
manifested four or five times daily, lasting for two or three 
hours, with the occasional need to reduce activities due to 
pain.

3.  After June 2, 2003, the veteran's headaches were 
manifested by a persistent sensitivity to light and noise, 
and prostrating attacks at least once a month requiring 
complete seclusion.

4.  The veteran's headaches have not been completely 
prostrating, nor are they so prolonged as to produce severe 
economic inadaptability. 

5.  Prior to May 18, 1998, the veteran's plantar fasciitis 
with heel spurs of the right foot was manifested by pain on 
manipulation and use, without limitation of motion, involving 
one major joint group.

6.  Prior to May 18, 1998, the veteran's plantar fasciitis 
with heel spurs of the left foot was manifested by pain on 
manipulation and use, without limitation of motion, involving 
one major joint group.

7.  After May 18, 1998, the veteran's bilateral plantar 
fasciitis with heel spurs was manifested by bilateral pes 
planus with marked deformity, pain and swelling on 
manipulation and use, and the formation of callosities. 

8.  The veteran has not experienced marked pronation or 
inward displacement, or severe spasms of the tendons.

9.  The veteran has had improvement of his condition through 
the use of orthotics.

CONCLUSIONS OF LAW

1.  Prior to February 19, 2001, the criteria for a 
compensable rating for recurrent severe headaches were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.124a, 
Diagnostic Code 8199-8100 (2005).

2.  After February 19, 2001, the criteria for a 10 percent 
rating for recurrent severe headaches are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.124a, 
Diagnostic Code 8199-8100 (2005).

3.  After June 2, 2003, the criteria for a 30 percent rating 
for recurrent severe headaches are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.124a, 
Diagnostic Code 8199-8100 (2005).

4.  Prior to May 18, 1998, the criteria for a rating in 
excess of 10 percent for plantar fasciitis with heel spurs of 
the right foot were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 
4.20, 4.27, 4.71a, Diagnostic Code 5276-5024 (2005).

5.  Prior to May 18, 1998, the criteria for a rating in 
excess of 10 percent for plantar fasciitis with heel spurs of 
the left foot were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.20, 
4.27, 4.71a, Diagnostic Code 5276-5024 (2005).

6.  After May 18, 1998, the criteria for a 30 percent rating 
for bilateral plantar fasciitis with heel spurs are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.21, 4.20, 4.27, 4.71a, Diagnostic 
Code 5276 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2005).  According to the policy in the 
schedule, when a disability is not specifically listed, the 
Diagnostic Code will be "built up," meaning that the first 
2 digits will be selected from that part of the schedule most 
closely identifying the part of the body involved, and the 
last 2 digits will be "99."  38 C.F.R. § 4.27 (2005).  For 
example, Diagnostic Code 8199 is used to identify unlisted 
neurological disabilities.   

In deciding the veteran's claims, the Board will consider the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to increased evaluations 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  

Headaches

The veteran's recurrent severe headaches initially were 
assigned a noncompensable rating under DC 8199-8100, which 
the veteran appealed.  The Board notes that the veteran's 
disability is not specifically listed in the Schedule, so it 
was rated as analogous to migraines.  By rating decision in 
July 2005, the RO granted an increased evaluation of 10 
percent, effective March 6, 2004.

Under the rating criteria for migraines, less frequent 
attacks warrant a noncompensable rating.  Those with 
characteristic prostrating attacks averaging one episode in 2 
months over the last several months warrant the assignment of 
a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  The maximum schedular rating of 50 percent 
is warranted for migraines with very frequent and completely 
prostrating and prolonged attacks which produce severe 
economic inadaptability.   38 C.F.R. § 124a, DC 8100.  

The Board has reviewed all evidence of record, to include VA 
outpatient clinical records, dated from February 1996 to 
August 2004, VA examination reports dated in February 1996, 
February 2001, and March 2004, and the veteran's personal 
hearing testimony and other statements.  As will be explained 
below, the Board finds that prior to February 19, 2001, the 
veteran's disability warranted a noncompensable rating.  From 
that date, however, the disability increased, to the point of 
warranting a 10 percent rating.  The evidence further 
demonstrates that as of June 2, 2003, the veteran's headaches 
became still more disabling, and warrant a 30 percent rating.

The evidence prior to February 2001 reveals that while the 
veteran experienced headaches to some degree every day, they 
were not so disabling as to necessitate lying down in a dark 
place and ceasing all activity.  He specifically denied doing 
so in his July 1997 hearing.  He described them as lasting 
between 30 minutes and two hours.  Clinical records dated 
from February 1996 to February 2001 actually showed 
improvement in the veteran's headache syndrome, which was 
attributed to better control of his hypertension.  In March 
1999, the veteran reported having only one episode in the 
prior 3 month period.  In April and June 1999, the veteran 
denied having any recent headaches.  The balance of the 
clinical records leading up to the February 2001 VA 
examination are silent for complaints or treatment.  Thus, 
the Board finds that the veteran's disability caused him less 
frequent attacks, whereby warranting the noncompensable 
rating currently assigned.  

On examination on February 19, 2001, however, the veteran 
began describing more disabling symptoms of his headaches, 
with more frequency.  He indicated that they were happening 
four or five times daily, and lasting for two or three hours.  
He also reported that he had to reduce his activity level 
when these attacks occurred.  In a statement in November 
2001, he further clarified his symptoms, stating that he 
experienced three different types of pain, namely pressure in 
the back of his head, pain on the top of his head and behind 
and above his eyes, and pain on turning his head.  He 
referred to the second type of pain as a migraine, indicating 
that it was the most severe.  Contemporaneous clinical 
records demonstrate more frequent visits to the medical 
facility, with his pain often rated at 7 on a scale of 1 to 
10.  The Board finds that these symptoms create a disability 
picture that more nearly approximates the next higher rating 
of 10 percent, that contemplates prostrating attacks 
averaging one episode in 2 months over the last several 
months.

On June 2, 2003, the veteran testified as to his still 
worsening headache disability.  He was wearing light 
sensitive glasses that adjust for the brightness of the room, 
which he indicated was necessary due to his sensitivity to 
the light.  He also reported having a new sensitivity to 
noises and that noise can precipitate a headache.  When the 
headaches get bad, the veteran reported, he lies down in a 
dark room and waits for it to pass.  His wife, who also 
testified at the hearing, confirmed that they often have to 
be in separate rooms because she is too loud for him.  
Subsequent clinical records in the same month as the hearing 
corroborated that the veteran has severe attacks one to two 
times a month, that last for several hours before resolving.  

The veteran essentially repeated these symptoms at the VA 
examination in March 2004.  He was wearing dark shaded 
glasses.  Phonophobia and photophobia were noted, as well as 
nausea and dizziness prior to onset of the headache.  He 
indicated that he sees shiny white spots that gradually 
broaden and resolve at the beginning of the headache.  He 
reported the necessity of lying down in a silent, dark place 
to alleviate the pain.

The Board finds that the veteran's disability more nearly 
approximates the 30 percent rating criteria from June 2, 
2003, the date on which he began reporting more seriously 
disabling symptoms, and in particular, severe migraines once 
or twice a month, which were later confirmed in the clinical 
records and on examination.  

The Board notes that at no point during the appeal period has 
the evidence demonstrated that the veteran experiences 
headaches that are completely prostrating and so prolonged as 
to produce severe economic inadaptability.  The veteran has 
indicated consistently that his bad headaches may last for 
several hours, but then they do resolve.  It is observed that 
he has been able to continue working at both of his jobs, as 
a security guard and a private detective.  While he has on 
occasion missed work, he has not to the extreme level 
contemplated in the maximum rating.  Thus, the maximum rating 
is not warranted.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the veteran's headache 
disability causes marked interference with his employment,  
requires frequent hospitalizations, or otherwise produces 
impairment not recognized by the Schedule. 


Bilateral Plantar Fasciitis

The veteran was initially rated at 10 percent disabling under 
DC 5276 for bilateral plantar fasciitis.  During the appeal, 
the RO assigned separate 10 percent evaluations for each foot 
under DC 5024, as analogous to tenosynovitis.  Later, the 
evaluation for the right foot alone was increased to 20 
percent, effective February 19, 2001, under DC 5276, based on 
unilateral severe acquired flat foot. 

The Board notes at the outset that the assignment of a 
particular diagnostic code to evaluate a disability is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA  adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

As fully discussed below, the Board finds that prior to May 
18, 1998, the veteran's separate 10 percent ratings under DC 
5024 for each foot shall remain.  After May 18, 1998, 
however, the veteran's disability shall be rated as one 
disability under DC 5276, warranting a 30 percent rating.

Under the criteria for bilateral acquired flatfoot, a 30 
percent evaluation is warranted for severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, DC 5276.

The maximum rating of 50 percent is warranted for pronounced 
bilateral pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

The evidence prior to May 1998 reveals that the veteran had 
bilateral pes planus that caused occasional swelling and 
frequent pain.  See VA examination report, dated in February 
1996; see also, VA outpatient clinical records, dated from 
June 1996 to December 1997.  The veteran testified at his 
July 1997 hearing that he had more significant pain in his 
right foot as compared to the left that was sometimes 
relieved by medication and massaging.  He also was 
consistently noted to have improvement with the use of 
orthotics.

Such symptoms would warrant, at most, a singular 10 percent 
rating under DC 5276, for bilateral pain on manipulation and 
use.  It is noted that currently the veteran has two 10 
percent ratings from the date of his grant of service 
connection, under the alternative code, DC 5024 for 
tenosynovitis.  That code directs that it should be rated on 
limitation of motion of the affected part under DC 5002 for 
degenerative arthritis.  Because the veteran has no 
documented limitation of motion, DC 5002 directs that a 10 
percent rating is for application for each major joint or 
group of minor joints.  Two major joints being involved (one 
for each foot), the veteran receives two 10 percent ratings.  
Thus, the Board finds that prior to May 18, 1998, the 
veteran's current ratings are the most beneficial to him.  

On VA examination on May 18, 1998, however, the veteran's 
bilateral flat feet were noted to have callus formation.  
Additionally, bilateral hallux valgus was noted, which is an 
abduction disorder.  Subsequent treatment records dated from 
February 1999 to May 2003, and the veteran's February 2001 VA 
examination, confirm continuing pain and swelling of the 
veteran's feet.  Also, bilateral callosities are noted 
consistently.  Deformities have also been found bilaterally, 
to include hallux limitus and an equinus deformity.  Signs of 
abnormal weight bearing also were found on exam.  

The veteran's March 2004 VA examination further demonstrated 
the severe nature of the veteran's bilateral foot disability.  
Both big toes were deviated, the Achilles tendon showed 
bowstringing on dorsiflexion, and the rearfoot was slightly 
everted.  Also, hyperkeratosis, that is, further callosities, 
was noted bilaterally.  

Based on these findings, the Board concludes that a 30 
percent rating for bilateral acquired flatfoot is warranted 
under DC 5276.  He has demonstrated marked deformity, pain on 
manipulation and use, with swelling and callosities.   

The Board notes that the record does not demonstrate at any 
time during the appeal a pronounced level of disability 
sufficient for the maximum (50 percent) rating.  The 
veteran's Achilles tendon alignments have been consistently 
normal, as has the alignment of the feet generally.  Spasms 
have not been noted either on examination or in the clinical 
records.  The veteran has enjoyed improvement of his 
disability through the use of several types of orthotics, as 
testified to in his June 2003 hearing.  Therefore, the Board 
finds that the maximum rating is not warranted.

The Board also has considered whether the record with respect 
to the veteran's bilateral foot disability raises the matter 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2005).  However, there is no competent evidence that it 
causes marked interference with the veteran's employment, 
requires frequent hospitalizations, or otherwise produces 
unrecognized impairment.  Thus, extraschedular consideration 
is not indicated.

Veterans Claims Assistance Act

As a final matter, the Board notes that regulations enacted 
under the Veterans Claims Assistance Act of 2000 (VCAA) 
require VA to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The Court has held that this notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issues on appeal arise from original 
claims for service connection.  In this context, the Board 
notes that a substantially complete application was received 
in December 1995 and adjudicated in April 1996, prior to the 
enactment of the VCAA.  However, during the course of the 
appeal, in February 2004, the AMC provided notice to the 
veteran regarding the VA's duties to notify and to assist.  

Specifically, the AMC notified the veteran of information and 
evidence necessary to substantiate the claims for increased 
evaluations; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  In July 2005, the 
AMC readjudicated the claims based on all the evidence, 
without reference to prior adjudications.  Therefore, the 
Board finds no prejudice in the fact that the initial AOJ 
denial pre-dated VCAA-compliant notice.  Accordingly, the 
Board finds that the content and timing of the February 2004 
notice comport with the requirements of § 5103(a) and 
§ 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
treatment records have been secured.  Particularly, clinical 
records from VA facilities in San Diego, California, St. 
Louis, Missouri, and Atlanta, Georgia have been secured.  The 
veteran has been medically evaluated on several occasions 
throughout the appeal period in conjunction with his claims.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

ORDER

Prior to February 19, 2001, a compensable evaluation for 
recurrent severe headaches is denied.

After February 19, 2001, a 10 percent evaluation for 
recurrent severe headaches is granted, subject to regulations 
applicable to the payment of monetary benefits.

After June 2, 2003, a 30 percent evaluation for recurrent 
severe headaches is granted, subject to regulations 
applicable to the payment of monetary benefits.

Prior to May 18, 1998, a rating in excess of 10 percent for 
plantar fasciitis of the right foot is denied.

Prior to May 18, 1998, a rating in excess of 10 percent for 
plantar fasciitis of the left foot is denied.

After May 18, 1998, a 30 percent rating for bilateral plantar 
fasciitis is granted, subject to regulations applicable to 
the payment of monetary benefits.


___________________________                           
___________________________
      CONSTANCE B.TOBIAS                                              
D. C. SPICKLER
           Veterans Law Judge			    Veterans Law 
Judge
      Board of Veterans' Appeals			Board of 
Veterans' Appeals


___________________________
M. W. GREENSTREET
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


